                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARCIE MCCONNELL,

                Plaintiff,

v.                                                                Case No. 17-12869

NATIONWIDE INSURANCE COMPANY
BENEFITS ADMINISTRATIVE COMMITTEE,

           Defendant.
___________________________________/

                                              JUDGMENT

        In accordance with the court’s November 13, 2018 “Opinion and Order

Overruling Plaintiff’s Objections, Adopting the Magistrate Judge’s Report and

Recommendation, Granting Defendant’s Motion for Judgment, and Denying Plaintiff’s

Motion for Judgment,”

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Defendant

Nationwide Insurance Company Benefits Administrative Committee and against Plaintiff

Marcie McConnell.

                                                          DAVID J. WEAVER
                                                          CLERK OF THE COURT

Dated: November 13, 2018                         By:      s/Lisa Wagner
                                                          Lisa Wagner, Deputy Clerk and
                                                          Case Manager to
                                                          Judge Robert H. Cleland
APPROVED BY:

s/Robert H. Cleland
ROBERT H. CLELAND
UNITED STATES DISTRICT JUDGE

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-12869.MCCONNELL.Judgment.docx
